                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JERICA GOODWIN,                               §
     PLAINTIFF,                               §
                                              §
V.                                            § CASE NO. 3:19-CV- 278-N-BK
                                              §
ROBERT WILKE,                                 §
SECRETARY, DEPARTMENT OF                      §
VETERANS AFFAIRS, ET AL.,                     §
     DEFENDANTS.                              §

 ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation in this case. No objections were filed. The Court reviewed the proposed

findings, conclusions and recommendation for plain error. Finding none, the Court accepts the

Findings, Conclusions and Recommendation of the United States Magistrate Judge. Plaintiff’s

case is DISMISSED WITHOUT PREJUDICE.



       SO ORDERED this 4th day of March, 2020.




                                                   ____________________________________
                                                   David C. Godbey
                                                   United States District Judge
